                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TERRANCE FRANK TRIPPETT, et al., :
     Plaintiffs,                 :
                                 :
     v.                          :              CIVIL ACTION NO. 18-CV-4958
                                 :
WILLIAM MCCULLOUGH, et al.,      :
     Defendants.                 :

                                        ORDER

      AND NOW, this 4th day of December, 2018, upon consideration of pro se

Plaintiffs’ Terrance Frank Trippett and Andrea Sessom’s Motions for Leave to Proceed

In Forma Pauperis (ECF Nos. 1, 2) and Complaint (ECF No. 3), it is ORDERED that:

      1.     Leave to proceed in forma pauperis is GRANTED.

      2.     The Complaint is DEEMED filed.

      3.     All claims, with the exception of Trippett’s retaliation claim against Louis

Petrecco, are DISMISSED at this time for the reasons set forth in the Court’s

Memorandum. Any claims challenging Trippett’s probation revocations, which are

barred by Heck v. Humphrey, 512 U.S. 477 (1994), are DISMISSED without

prejudice to Trippett’s right to pursue them in a new lawsuit if and when he is

successful in challenging the revocations in state court or in federal habeas proceedings.

      4.     All Defendants except Petrecco are DISMISSED. Also, because the Court

has resolved all claims directly involving her, Sessom is DISMISSED as a Plaintiff.

      5.     The Clerk of Court is DIRECTED to issue a summons.

      6.     The United States Marshal for the Eastern District of Pennsylvania shall

serve the summons, the Complaint, and a copy of this Order and accompanying
Memorandum upon Petrecco at no cost to Trippet. Trippett will be required to complete

USM-285 forms so that the Marshals can serve Petrecco. Failure to complete those

forms may result in dismissal of this case for failure to prosecute.

                                          BY THE COURT:


                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.
